                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                   AT WINCHESTER

UNITED STATES OF AMERICA                         )
                                                 )        Case No. 4:18-cr-15
v.                                               )
                                                 )        Judge Travis R. McDonough
CHRISTY PARSONS                                  )
                                                 )        Magistrate Judge Christopher H. Steger


                                              ORDER


       U.S. Magistrate Judge Christopher H. Steger filed a report and recommendation

recommending that the Court: (1) grant Defendant’s motion to withdraw her not-guilty plea as to

Count One of the three-count Indictment; (2) accept Defendant’s guilty plea as to Count One of

the three-count Indictment; (3) adjudicate Defendant guilty of theft of government money in

violation of 18 U.S.C. § 641; and (4) order that Defendant remain out of custody subject to the

order setting conditions of release (Doc. 9) until sentencing in this matter.

       Neither party filed a timely objection to the report and recommendation. After reviewing

the record, the Court agrees with Magistrate Judge Steger’s report and recommendation.

Accordingly, the Court ACCEPTS and ADOPTS the magistrate judge’s report and

recommendation (Doc. 25) pursuant to 28 U.S.C. § 636(b)(1) and ORDERS as follows:

       1. Defendant’s motion to withdraw her not-guilty plea as to Count One of the three-

           count Indictment is GRANTED;

       2. Defendant’s plea of guilty to Count One of the three-count Indictment is

           ACCEPTED;

       3. Defendant is hereby ADJUDGED guilty of theft of government money in violation

           of 18 U.S.C. § 641; and
  4. Defendant shall remain out of custody subject to the order setting conditions of

     release (Doc. 9) until sentencing in this matter, which is scheduled to take place on

     January 11, 2019, at 9:00 a.m. [EASTERN] before the undersigned.

SO ORDERED.


                                       /s/Travis R. McDonough
                                       TRAVIS R. MCDONOUGH
                                       UNITED STATES DISTRICT JUDGE




                                          2
